                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION


 AXIS INSURANCE COMPANY,

                         Plaintiff,

 vs.                                                 Case No. 5:20-cv-00225-DCR

 TEMPUR SEALY INTERNATIONAL,
 INC.,

                         Defendant.


                   AGREED ORDER OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a), Plaintiff Axis Insurance Company and Defendant Tempur

Sealy International, Inc. (the “Parties”) have stipulated to the dismissal with prejudice of all claims

asserted in this litigation. Accordingly, it is hereby

       ORDERED that all claims asserted in this litigation are hereby DISMISSED WITH

PREJUDICE.
Tendered by the undersigned counsel, who have seen and agreed to this Agreed Order of
Dismissal with Prejudice:


 /s/ Rheanne D. Falkner (with permission)          /s/ Casey L. Hinkle
 Sean Rukavina                                     David S. Kaplan
 Rheanne D. Falkner                                Casey L. Hinkle
 GORDON & REES SCULLY MANSUKHANI, LLP              KAPLAN JOHNSON ABATE & BIRD LLP
 325 W. Main Street                                710 W. Main St., 4th Floor
 Waterfront Plaza Suite 1810                       Louisville, KY 40202
 Louisville, KY 40202                              Phone: (502) 416-1630
 Phone: (502) 371-1255                             dkaplan@kaplanjohnsonlaw.com
 srukavina@grsm.com                                chinkle@kaplanjohnsonlaw.com
 rfalkner@grsm.com                                 Counsel for Defendant
 Counsel for Plaintiff                             Tempur Sealy International, Inc.
 Axis Insurance Company




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, a true and accurate copy of the foregoing was filed
with the United States District Court for the Eastern District of Kentucky via the Court’s CM/ECF
system, which will send electronic notification of such filing to all counsel of record.

                                            /s/ Casey L. Hinkle




                                               2
